Case 2:16-cv-01044-MAK Document 132 Filed 01/07/19 Page 1 of 2



            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                     ______________

                    Nos. 17-2275 and 17-2361
                        ______________

                ROBERT WALL; LINDA WALL,
                     Husband and Wife,
                               Appellants in 17-2361

                                v.

                   *CORONA CAPITAL, LLC;
                     ALTIUM GROUP, LLC


                     ALTIUM GROUP, LLC,
                               Appellant in 17-2275

          *(Withdrawn per Court’s order dated 6/21/2018)
                      ________________
                         ____________

          On Appeal from the United States District Court
             for the Western District of Pennsylvania
                  (D.C. Civ. No. 2-16-cv-01044)
           Honorable Mark A. Kearney, District Judge
                        ______________

          Submitted under Third Circuit LAR 34.1(a)
                     November 6, 2018
BEFORE: HARDIMAN, KRAUSE, and GREENBERG, Circuit Judges

                         ______________

                           JUDGMENT
                         ______________
        Case 2:16-cv-01044-MAK Document 132 Filed 01/07/19 Page 2 of 2



      This cause came on to be considered on the record on appeal from the United

States District Court for the Western District of Pennsylvania and was submitted under

Third Circuit LAR 34.1(a) on November 6, 2018. On consideration whereof, it is hereby

      ORDERED and ADJUDGED that the District Court’s order of November 22,

2016, denying dismissal or transfer of the action is affirmed, the order for summary

judgment in favor of the Walls and denying Altium’s motion for summary judgment

entered March 28, 2017, is reversed, and the Walls’ unjust enrichment claim is reinstated.

The Court’s subsequent orders entered on April 19, 2017, and May 10, 2017, clarifying

the judgment amount and awarding attorney’s fees, costs, and prejudgment interest are

vacated. The case is remanded to the District Court for further proceedings.

      The parties will bear their own costs on this appeal.

                                                  ATTEST:


                                                  s/ Patricia S. Dodszuweit
                                                  Clerk
Dated: November 23, 2018




                                      Certified as a true copy and issued in lieu
                                      of a formal mandate on     01/07/2019


                                     Teste:
                                     Clerk, U.S. Court of Appeals for the Third Circuit




                                             2
